Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of October 21, 2010
(the “Closing Date”) between OXFORD FINANCE CORPORATION (“Lender”), and OMEROS
CORPORATION, a Washington corporation (“Borrower”), provides the terms on which
Lender shall lend to Borrower and Borrower shall repay Lender. The parties agree
as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. If at any
time any change in GAAP would affect the computation of any financial ratio or
other requirement set forth in this Agreement, and either Borrower or Lender
shall so request, Lender and Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lender the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

2.1.1 Growth Capital Loan Facility.

(a) Availability. Subject to the terms and conditions of this Agreement, Lender
agrees to make advances (each, a “Growth Capital Advance” and collectively, the
“Growth Capital Advances”) to Borrower in an aggregate amount not to exceed
Twenty Million Dollars ($20,000,000), as follows:

(i) On or about the Closing Date, in the amount of Ten Million Dollars
($10,000,000) (the “Closing Date Advance”); and

(ii) From and after the Closing Date, through March 31, 2011, in the additional
amount of Ten Million Dollars ($10,000,000) (the “Tranche 2 Advance”).

(b) Repayment. Borrower shall make monthly payments of interest only, in
arrears, commencing on the first day of the month following the month in which
the Funding Date occurs and continuing thereafter on the first day of each
successive calendar month during the Interest Only Period. Commencing on the
Growth Capital Amortization Date, Borrower shall make thirty-six (36) equal
monthly payments of principal and interest, in arrears, which would fully
amortize the outstanding amount of the Growth Capital Advances. All unpaid
principal and accrued and unpaid interest and all other amounts due on account
of the Growth Capital Advances are due and payable in full on the Maturity Date.
The Growth Capital Advances may only be prepaid in accordance with Sections
2.1.1(d) and/or 2.1.1(e).

(c) Final Payment. On the Maturity Date, Borrower shall pay, in addition to the
unpaid principal and accrued interest and all other amounts due on such date
with respect to the Growth Capital Advances, an amount equal to the Final
Payment.

(d) Permitted Prepayment. Borrower shall have the option to prepay all, but not
less than all, of the Growth Capital Advances made by Lender under this
Agreement, provided Borrower, (i) provides written notice to Lender of its
election to prepay the Growth Capital Advances at least five (5) Business Days
prior to such prepayment, and (ii) pays, on the date of such prepayment (A) all
outstanding principal plus accrued interest on the



--------------------------------------------------------------------------------

Growth Capital Advances, (B) the Final Payment, (C) the Prepayment Fee, plus
(D) all other sums that have become due and payable, including Lender Expenses,
if any, and interest at the Default Rate with respect to any past due amounts.
Notwithstanding anything in this Agreement to the contrary, if Borrower
refinances the Obligations under this Agreement with another credit facility
provided by Lender to Borrower primarily for such purpose, then the Prepayment
Fee otherwise due hereunder shall not be due and payable.

(e) Mandatory Prepayment Upon an Acceleration. If the Growth Capital Advances
are accelerated, upon the occurrence of an Event of Default, Borrower shall
immediately pay to Lender an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest on the Growth Capital Advances,
(ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other sums, if
any, that shall have become due and payable, including interest at the Default
Rate with respect to any past due amounts.

2.2 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.2(b), the principal amount outstanding
under the Growth Capital Advances shall accrue interest, which interest shall be
payable monthly, in arrears, in accordance with Section 2.2(e) below, at a fixed
per annum rate equal to (i) with respect to the Closing Date Advance, 8.55%, and
(ii) with respect to the Tranche 2 Advance, the LIBOR Rate, as of the Funding
Date of the Tranche 2 Advance, plus the LIBOR Margin.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points above the rate that is otherwise applicable thereto
(the “Default Rate”). Payment or acceptance of the increased interest rate
provided in this Section 2.2(b) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Lender.

(c) 360-Day Year. Interest shall be computed on the basis of a 360-day year
consisting of twelve (12) months of thirty (30) days.

(d) Debit of Accounts. Lender may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, through automatic debit of such
accounts, Automated Clearinghouse (“ACH”) or other transfers, for principal and
interest payments when due and, following notice thereof to Borrower and
Borrower’s failure to remit payment thereof within fifteen (15) calendar days of
such notice, any other amounts Borrower owes Lender. These debits shall not
constitute a set-off.

(e) Payments. Unless otherwise provided, interest is payable monthly, in
arrears, on the first calendar day of each month. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue.

2.3 Fees. Borrower shall pay to Lender:

(a) Facility Fee. A fully earned, non-refundable loan fee of One Hundred
Thousand Dollars ($100,000) (the “Facility Fee”), Fifty Thousand Dollars
($50,000) of which has been received by Lender, and Fifty Thousand Dollars
($50,000) of which shall be due and payable upon the making the Tranche 2
Advance;

(b) Final Payment. The Final Payment when due on the Maturity Date or pursuant
to the terms of Sections 2.1.1(d) or 2.1.1(e); and

(c) Prepayment Fee. The Prepayment Fee, if any, when due pursuant to the terms
of Sections 2.1.1(d) or 2.1.1(e);

 

- 2 -



--------------------------------------------------------------------------------

(d) Lender Expenses. All Lender Expenses (including reasonable attorneys’ fees
and expenses, plus expenses, for documentation and negotiation of this
Agreement) incurred through and after the Closing Date, when due.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Lender’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Borrower shall consent to or have delivered, in form and substance satisfactory
to Lender, such documents, and completion of such other matters, as Lender may
reasonably deem necessary or appropriate, including, without limitation:

(a) duly executed original signatures to the Loan Documents to which it is a
party;

(b) duly executed original signatures to the Control Agreement(s);

(c) its Operating Documents and good standing certificates (or equivalents) of
Borrower certified by the Secretary of State of the State of Washington (and
such other states and/or jurisdictions in which Borrower is qualified to do and
or doing business) as of a date no earlier than thirty (30) days prior to the
Closing Date;

(d) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(e) a landlord’s consent executed in favor of Lender with respect to each of
Borrower’s leased locations;

(f) a legal opinion of Borrower’s counsel, addressed to Lender, dated as of the
Closing Date, together with the duly executed original signatures thereto;

(g) a payoff letter with respect to Bluecrest;

(h) certified copies, dated as of a recent date, of financing statement
searches, as Lender shall request, accompanied by written evidence (including
any UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(i) the Perfection Certificate executed by Borrower;

(j) evidence satisfactory to Lender that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Lender; and

(k) payment of the fees and Lender Expenses then due as specified in Section 2.3
hereof.

3.2 Conditions Precedent to all Credit Extensions. Lender’s obligation to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) Borrower shall have duly executed and delivered to Lender a Note in the
amount of the Growth Capital Advance and the Disbursement Letter;

(b) the representations and warranties in Section 5 shall be true in all
material respects on the on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty

 

- 3 -



--------------------------------------------------------------------------------

on that date that the representations and warranties in Section 5 remain true in
all material respects; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and

(c) in Lender’s reasonable discretion, there has not been a Material Adverse
Change.

3.3 Covenant to Deliver. Borrower agrees to deliver to Lender each item required
to be delivered to Lender under this Agreement as a condition to any Credit
Extension. Borrower expressly agrees that a Credit Extension made prior to the
receipt by Lender of any such item shall not constitute a waiver by Lender of
Borrower’s obligation to deliver such item, and any such Credit Extension in the
absence of a required item shall be made in Lender’s sole discretion.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Lender, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Lender, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral (subject only to Permitted Liens
that may have superior priority to Lender’s Lien pursuant to the terms of this
Agreement). If Borrower shall acquire a commercial tort claim (as defined in the
Code), Borrower shall promptly notify Lender in a writing signed by Borrower of
the general details thereof (and further details as may be required by Lender)
and grant to Lender in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Lender.

If this Agreement is terminated, Lender’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Lender’s obligation to make
Credit Extensions has terminated, Lender shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Lender to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Lender
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Lender’s discretion.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing in its jurisdiction of formation and is qualified
and licensed to do business and is in good standing in any jurisdiction in which
the conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a Material Adverse Change. In connection with this Agreement, Borrower has
delivered to Lender a completed certificate signed by Borrower, entitled
“Perfection Certificate”. Borrower represents and warrants to Lender that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, Borrower’s chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and none of its

 

- 4 -



--------------------------------------------------------------------------------

predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and its Subsidiaries is accurate
and complete (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Closing Date
to the extent permitted by one or more specific provisions in this Agreement).
If Borrower is not now a Registered Organization but later becomes one, Borrower
shall promptly notify Lender of such occurrence and provide Lender with
Borrower’s organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except (a) such Governmental Approvals which have already been obtained and are
in full force and effect and (b) any filings required by the Loan Documents in
connection with the security interests granted herein) or (v) constitute an
event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement to which it is a party or by
which it is bound in which the default could have a Material Adverse Change.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
under the Loan Documents to which it is a party, free and clear of any and all
Liens except Permitted Liens. Borrower does not have any deposit accounts other
than the deposit accounts described in the Perfection Certificate delivered to
Lender in connection herewith, or of which Borrower has given Lender notice and
taken such actions as are necessary to give Lender a perfected security interest
therein.

Except for Clinical Testing Assets, the Collateral is not in the possession of
any third party bailee (such as a warehouse) except as otherwise provided in the
Perfection Certificate. None of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection Certificate or
as permitted pursuant to Section 7.2. In the event that Borrower, after the date
hereof, intends to store or otherwise deliver any portion of the Collateral
(excluding Clinical Testing Assets) to a bailee, then Borrower will first
receive the written consent of Lender and Borrower shall use its commercially
reasonable efforts to cause such bailee to execute and deliver a bailee
agreement in form and substance reasonably satisfactory to Lender in its
reasonable discretion. The term “Clinical Testing Assets” shall include all
products or equipment included on Borrower’s balance sheet and maintained at
pre-clinical and clinical testing sites. Notwithstanding the foregoing,
(i) “Clinical Testing Assets” does not include products or equipment located
with manufacturers or distributors; and (ii) Lender reserves the right to
require Borrower, in the future, to use commercially reasonable efforts to cause
each such manufacturer and/or distributor to execute and deliver to Lender a
bailee agreement in form and substance reasonably satisfactory to Lender.

Borrower is the sole owner of the Intellectual Property that it owns or purports
to own except for (a) non-exclusive licenses granted to its customers in the
ordinary course of business, (b) Permitted Intellectual Property Licenses,
(c) over-the-counter software that is commercially available to the public, and
(d) material Intellectual Property licensed to Borrower and noted on the
Perfection Certificate. To the best of Borrower’s knowledge, each Patent which
it owns or purports to own and that is material to Borrower’s business is valid
and enforceable, with respect to issued patents, or includes patentable
claims(s), with respect to pending patent applications, and no part of the
Intellectual Property that Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part. To the best of Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
Material Adverse Change. Except as noted on the Perfection Certificate, Borrower
is not a party to, nor is it bound by, any Restricted License.

5.3 Litigation. Except as set forth in the Perfection Certificate or as
otherwise disclosed to Lender pursuant to Section 6.2(g), there are no actions
or proceedings pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than Two Hundred Fifty Thousand Dollars ($250,000).

 

- 5 -



--------------------------------------------------------------------------------

5.4 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and its Subsidiaries delivered to Lender fairly present
in all material respects Borrower’s and each Subsidiaries’ consolidated
financial condition and consolidated results of operations as of the dates and
for the periods stated therein. There has not been any material deterioration in
Borrower’s and its Subsidiaries’ consolidated financial condition since the date
of the most recent financial statements submitted to Lender.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a Material Adverse Change. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.

5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower,
except for the failure to timely pay state and local taxes that could not
reasonably be expected to cause a Material Adverse Change and that could not
reasonably be expected to create a Lien on any Collateral other than a
“Permitted Lien.” Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Lender in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, as applicable, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency, as applicable.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements, and to
refinance existing Indebtedness, and not for personal, family, household or
agricultural purposes.

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Lender, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Lender, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained in the certificates or statements not
misleading (it being recognized by Lender that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

 

- 6 -



--------------------------------------------------------------------------------

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a Material Adverse Change. Borrower shall comply, and have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a Material Adverse Change.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Lender in all of its property. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Lender.

6.2 Financial Statements, Reports, Certificates. Deliver to Lender:

(a) Quarterly Financial Statements. As soon as available, but no later than
forty-five (45) days after the last day of each of the first three quarters of
Borrower’s fiscal year, company prepared consolidated financial statements
prepared under GAAP (except for the absence of footnotes and subject to normal
year-end adjustments), consistently applied, certified by a Responsible Officer;

(b) Annual Audited Financial Statements. As soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion (other than any qualifications with respect
to “going-concern”) on the financial statements from a nationally-recognized
independent certified public accounting firm;

(c) Compliance Certificates. Concurrently with the delivery of any financial
statements pursuant to clauses (a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such period, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth such other information as Lender
shall reasonably request;

(d) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;

(e) SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC (other than confidential treatment requests), any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be.
Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address;

As to any information contained in the materials furnished pursuant to this
clause (e), Borrower shall not be required separately to furnish such
information under clauses (a), (b) and (d), but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in such clauses (a), (b) and (d) at the times specified
therein; provided, that Borrower shall provide paper copies to Lender of the
Compliance Certificates required by Section 6.2(c).

(f) Annual Financial Budget. As soon as available, and in any event within 90
days after the end of each fiscal year, annual financial budget (including
balance sheet, and statements of cash flow and income) for the following fiscal
year (on a quarterly basis) as approved by Borrower’s board of directors;

 

- 7 -



--------------------------------------------------------------------------------

(g) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, $250,000 or more;

(h) Intellectual Property Notice. Prompt written notice of (i) any material
adverse change in the composition of the Intellectual Property that is material
to Borrower’s business, (ii) the cancellation of any registration of any
material copyright or material trademark of Borrower or the invalidation of any
material patent (or the unappealable denial of any patent application with
respect to any material patentable claim) of Borrower that is material to
Borrower’s business, including any subsequent ownership right of Borrower in or
to any such material copyright, patent or trademark, and (iii) Borrower’s
knowledge of an event that could reasonably be expected to materially and
adversely affect the value of the Intellectual Property; and

(i) Other Financial Information. Budgets, sales projections, operating plans and
other financial information that Borrower prepares in the ordinary course of its
business reasonably requested by Lender. In addition, Borrower shall deliver to
Lender account statements with respect to each bank, investment or similar
account maintained by Borrower, within fifteen (15) days after the end of each
month or other receipt thereof.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow customary practices in the industry in which
Borrower operates, substantially as they exist at the Closing Date. Borrower
must promptly notify Lender of all returns, recoveries, disputes and claims that
involve more than (x) Two Hundred Fifty Thousand Dollars ($250,000) from the
Closing Date through 2013; and (y) Five Hundred Thousand Dollars ($500,000)
thereafter.

6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, and contributions with respect to pension plans, profit sharing
plans or deferred compensation plans owed by Borrower and each of its
Subsidiaries, except for (i) deferred payment of any taxes contested pursuant to
(and in accordance with) the terms of Section 5.8 hereof, and (ii) the failure
to timely pay state and local taxes that could not reasonably be expected to
cause a Material Adverse Change and that could not reasonably be expected to
create a Lien on any Collateral other than a “Permitted Lien.”

6.5 Insurance. Keep its, and cause each Subsidiary to keep its respective
business and the Collateral insured for risks and in amounts standard for
companies in Borrower’s industry and locations and as Lender may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Lender. All property policies shall have a lender’s
loss payable endorsement showing Lender as lender loss payee and waive
subrogation against Lender, and all general liability policies shall show, or
have endorsements showing, Lender as an additional insured. All policies (or the
loss payable and additional insured endorsements) shall provide that the insurer
shall give Lender (i) at least twenty (20) days notice before canceling,
reducing, or declining to renew its policy, and (ii) within twenty (20) days
after the end of each quarter, notice of any other amendments to its policy
during such quarter; provided that, in the event the insurer fails to provide
such notices (in (i) and (ii)), Borrower shall provide such notices to Lender.
At Lender’s request, Borrower shall deliver certified copies of policies and
evidence of all premium payments. If Borrower or any Subsidiary fails to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons and Lender, Lender may make all or
part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Lender deems prudent.
Proceeds payable under any policy shall, at Lender’s option, be payable to
Lender on account of the Obligations. Notwithstanding the foregoing, (a) so long
as no Event of Default has occurred and is continuing, Borrower shall have the
option of applying the proceeds of any casualty policy up to Two Hundred Fifty
Thousand Dollars ($250,000) with respect to any loss, but not exceeding Five
Hundred Thousand Dollars ($500,000) in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property
(i) shall be of equal or like value as the replaced or repaired Collateral and
(ii) shall be deemed Collateral in which Lender has been granted a first
priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable with respect to any
Collateral under such casualty policy shall, at the option of Lender, be payable
to Lender on account of the Obligations.

 

- 8 -



--------------------------------------------------------------------------------

6.6 Operating Accounts. Provide Lender five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial
institution. For each Collateral Account that Borrower at any time maintains,
Borrower shall cause the applicable bank or financial institution at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Lender’s Lien in such Collateral Account in accordance with
the terms hereunder. The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Lender by Borrower as such.

6.7 Protection of Intellectual Property Rights. Borrower shall (i) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of the Intellectual Property that is material to Borrower’s
business; (ii) promptly advise Lender in writing of material infringements of
the Intellectual Property; and (iii) not allow any Intellectual Property that is
material to Borrower’s business to be abandoned without refiling, forfeited
(excluding terminal disclaimers in Patents that are filed in the ordinary course
of business) or dedicated to the public without Lender’s prior written consent.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Lender, without expense to
Lender, Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Lender with respect to any Collateral or relating to Borrower.

6.9 Notices of Litigation and Default. Borrower will give prompt written notice
to Lender of any litigation or governmental proceedings pending or threatened
(in writing) against Borrower which would reasonably be expected to have a
Material Adverse Change. Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower (or any Responsible Officer thereof) becoming
aware of the existence of any Event of Default or event which, with the giving
of notice or passage of time, or both, would constitute an Event of Default,
Borrower shall give written notice to Lender of such occurrence, which such
notice shall include a reasonably detailed description of such Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.

6.10 Formation or Acquisition of Subsidiaries. Excluding the Non-Operating
Subsidiary, at the time that Borrower or any Subsidiary forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, Borrower and such Subsidiary shall (a) cause such new Subsidiary
which is a Domestic Subsidiary to provide to Bank a joinder to this Agreement to
cause such Subsidiary to become a co-borrower hereunder, together with such
appropriate financing statements and/or Control Agreements, all in form and
substance satisfactory to Lender (including being sufficient to grant Lender a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary), (b) provide to Lender appropriate
certificates and powers and financing statements, pledging all (or, with respect
to any Foreign Subsidiary, not more than 65%) of the direct or beneficial
ownership interest in such new Subsidiary, in form and substance satisfactory to
Lender, and (c) provide to Lender all other documentation in form and substance
satisfactory to Lender, including one or more opinions of counsel satisfactory
to Lender, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above; and provided that
Lender reserves the right reasonably to require any Subsidiary to become a
secured guarantor hereunder, in form and substance satisfactory to Lender. Any
document, agreement, or instrument executed or issued pursuant to this
Section 6.10 shall be a Loan Document.

6.11 Further Assurances. Execute any further instruments and take further action
as Lender reasonably requests to perfect or continue Lender’s Lien in the
Collateral or to effect the purposes of this Agreement and the other Loan
Documents. Deliver to Lender, within five (5) days after the same are sent or
received, summaries of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower, the sending or receiving of which could
reasonably be expected to be disclosed, referenced or otherwise included in any
filing by Borrower with, or action against Borrower by, the SEC; provided that
(x) Lender shall be entitled, in its reasonable discretion and upon no less than
two (2) Business Days’ prior notice to Borrower, and

 

- 9 -



--------------------------------------------------------------------------------

during normal business hours (in each case, unless an Event of Default has
occurred) to physically inspect at Borrower’s premises the actual
correspondence, reports, documents and other filings; and (y) Borrower will only
be required to provide summaries of correspondence, reports and documents with
any Governmental Authority that is a national, regional or international patent
authority when Borrower is required to provided notices to Lender under
Section 6.2(h).

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Lender’s prior written
consent:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any Subsidiary to Transfer, all or any
part of its business or property, except for Transfers (a) of Inventory in the
ordinary course of business; (b) of worn-out or obsolete Inventory or Equipment;
(c) in connection with Permitted Liens (including, without limitation, Permitted
Intellectual Property Licenses) and Permitted Investments; (d) Transfers of
property in connection with sale-leaseback transactions in connection with any
transaction permitted by clause (e) of the definition of Permitted Indebtedness;
(e) the Assigned Interests, subject to the Vulcan Subordination Agreement, and
(f) other Transfers in an aggregate amount not to exceed $100,000 in any fiscal
year.

7.2 Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any Subsidiary to engage in any business other than the businesses
currently engaged in by Borrower or such Subsidiary, as applicable, or
reasonably related thereto; (b) liquidate or dissolve; or (c) any Key Person
ceases to hold such office with Borrower and a replacement or interim
replacement satisfactory to Borrower’s Board of Directors is not made within
ninety (90) days after such Key Person’s departure from (or replacement by)
Borrower. Borrower shall not, without at least fifteen (15) days’ prior written
notice to Lender: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than
Fifty Thousand Dollars ($50,000) in Borrower’s assets or property), (2) change
its jurisdiction of organization, (3) change its organizational structure or
type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any Subsidiary to
merge or consolidate, with any other Person, or acquire, or permit Any
Subsidiary to acquire, all or substantially all of the capital stock or property
of another Person, except that (i) a Subsidiary may merge or consolidate into
Borrower or another Subsidiary, (ii) Borrower may purchase assets for use in its
GPCR program pursuant to the terms of the Exclusive Technology Option Agreement,
dated as of September 4, 2008 (and amended November 10, 2009), among Borrower,
Patobios Limited, Susan R. George, M.D., Brian F. O’Dowd, Ph.D., and U.S. Bank
National Association, as escrow agent (such agreement in the form delivered to
Lender as of the Closing Date).

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit Borrower to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Lender) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except (i) as is otherwise permitted in
Section 7.1 hereof, (ii) in connection with transactions that otherwise
constitute “Permitted Liens” herein (including, without limitation, Permitted
Intellectual Property Licenses), (iii) pursuant to the Platform Development
Agreement (provided the same is subject to the Vulcan Subordination Agreement)
and (iv) covenants with such restrictions in agreements, provided that such
covenants do not prohibit or restrict Borrower from granting a security interest
in any of Borrower’s assets (including but not limited to Borrower’s
Intellectual Property) in favor of Lender, and provided further that the
counter-parties to such covenants are not permitted to, and in fact do not,
receive a security interest in any of Borrower’s assets (including but not
limited to Borrower’s Intellectual Property).

 

- 10 -



--------------------------------------------------------------------------------

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock other than Permitted
Distributions; or (b) directly or indirectly acquire or own any Person, or make
any Investment in any Person, other than Permitted Investments, or permit any of
its Subsidiaries to do so.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable) that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person; or (b) transactions among Borrower and its Subsidiaries
and among Borrower’s Subsidiaries so long as no Event of Default exists or could
result therefrom, or (c) indemnification arrangements, employee agreements,
compensation arrangements (including equity based compensation) and
reimbursement of expenses of current or former officers and directors, in each
case, in the ordinary course of Borrower’s business.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Lender.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and defined benefit plan which could reasonably
be expected to result in any Material Adverse Change, including with respect to
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.

7.11 Indebtedness Payments. Without Lender’s prior written consent, not to be
unreasonably withheld, (i) prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
for borrowed money (other than amounts due under this Agreement or due Lender)
or lease obligations, (ii) amend, modify or otherwise change the terms of any
Indebtedness for borrowed money or lease obligations so as to accelerate the
scheduled repayment thereof or (iii) repay any notes to officers, directors or
shareholders.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Maturity Date). During the cure period, the failure to cure the payment default
is not an Event of Default (but no Credit Extension will be made during the cure
period);

 

- 11 -



--------------------------------------------------------------------------------

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Section 6.2, 6.4,
6.5, 6.6 or 6.10, or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Document to which it is a party, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty
(30) days) to attempt to cure such default, and within such reasonable time
period the failure to cure the default shall not be deemed an Event of Default
(but no Credit Extensions shall be made during such cure period). Grace periods
provided under this section shall not apply, among other things, to financial
covenants or any other covenants set forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business. (a) (i) The service of process
seeking to attach, by trustee or similar process, any funds of Borrower or of
any entity under control of Borrower (including a Subsidiary) on deposit or
otherwise maintained in any Collateral Account, or (ii) a notice of lien, levy,
or assessment is filed against any of Borrower’s assets by any government
agency, and the same under subclauses (i) and (ii) hereof are not, within ten
(10) days after the occurrence thereof, discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, no Credit Extensions
shall be made during any ten (10) day cure period; or (b) (i) any material
portion of Borrower’s assets is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents Borrower from conducting any material part (individually or in the
aggregate) of its business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent (determined with reference to
Section 5.5 hereof); (b) Borrower begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Borrower and not dismissed or stayed
within forty-five (45) days (but no Credit Extensions shall be made while of any
of the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could have a Material Adverse Change;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Credit Extensions will be made prior to the satisfaction, vacation, or stay of
such judgment, order, or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Lender or to induce Lender to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Lender, or any creditor that has
signed such an agreement with Lender breaches any terms of such agreement;

 

- 12 -



--------------------------------------------------------------------------------

8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval and such decision
or such revocation, rescission, suspension, modification or non-renewal has, or
could reasonably be expected to have, a Material Adverse Change;

8.11 Change of Control. A Change of Control shall occur.

9 LENDER’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Lender
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Lender);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Lender;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Lender considers advisable, notify any
Person owing Borrower money of Lender’s security interest in such funds, and
verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Lender requests and make it available as Lender
designates. Lender may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Lender a license to
enter and occupy any of its premises, without charge, to exercise any of
Lender’s rights or remedies;

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Lender owing to or for the credit or the account of
Borrower;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Lender’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Lender’s
benefit;

(g) place a “hold” on any account maintained with Lender and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(h) demand and receive possession of Borrower’s Books; and

(i) exercise all rights and remedies available to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Lender as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts

 

- 13 -



--------------------------------------------------------------------------------

directly with Account Debtors, for amounts and on terms Lender determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Lender or a third party as the Code
permits. Borrower hereby appoints Lender as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Lender’s security interest in the Collateral regardless of whether an Event
of Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and Lender is under no further
obligation to make Credit Extensions hereunder. Lender’s foregoing appointment
as Borrower’s attorney in fact, and all of Lender’s rights and powers, coupled
with an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations) have been fully repaid and performed and Lender’s
obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lender may obtain such insurance or make such payment, and all amounts
so paid by Lender are Lender Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Lender will make reasonable efforts to provide Borrower with notice of Lender
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Lender are deemed an agreement to make similar
payments in the future or Lender’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Borrower shall not have any right to
specify the order or the accounts to which Lender shall allocate or apply any
payments required to be made by Borrower to Lender or otherwise received by
Lender under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement. If an Event of Default has occurred and
is continuing, Lender may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Lender shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Lender for any deficiency. If Lender, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

9.5 Lender’s Liability for Collateral. So long as Lender complies with its
obligations under the Code and with reasonable practices regarding the
safekeeping of the Collateral in the possession or under the control of Lender,
Lender shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person. Subject to Lender’s obligations under the Code, the
Credit Parties bear all risk of loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Lender’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Lender and then is only
effective for the specific instance and purpose for which it is given. Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Lender has all rights and remedies provided under the Code, by law,
or in equity. Lender’s exercise of one right or remedy is not an election, and
shall not preclude Lender from exercising any other remedy under this Agreement
or other remedy available at law or in equity, and Lender’s waiver of any Event
of Default is not a continuing waiver. Lender’s delay in exercising any remedy
is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower, for itself an on behalf of each Subsidiary, waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Lender on which Borrower is liable.

 

- 14 -



--------------------------------------------------------------------------------

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Lender or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:    OMEROS CORPORATION   

1420 5th Avenue, Suite 2600

Seattle, WA 98101

   Attn: Chief Executive Officer    Fax: 206-676-5005    Email:
gdemopulos@omeros.com With a copy to:    OMEROS CORPORATION   

1420 5th Avenue, Suite 2600

Seattle, WA 98101

   Attn: General Counsel    Fax: 206-676-5005    Email: mkelbon@omeros.com If to
Lender:    OXFORD FINANCE CORPORATION    133 N. Fairfax Street    Alexandria, VA
22314    Attn: Tim A. Lex, Chief Operating Officer    Fax: (703) 519-5225   
Email: tlex@oxfordfinance.com

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Lender each submit to the exclusive jurisdiction
of the State and Federal courts in San Diego County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Lender. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

- 15 -



--------------------------------------------------------------------------------

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the San Diego County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in San Diego County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the San Diego
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion). Lender has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Lender’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Lender and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Lender Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Lender and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Lender may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Lender provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by both Lender and Borrower.

 

- 16 -



--------------------------------------------------------------------------------

12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing and signed by both Lender and Borrower. This Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Lender shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information, Lender shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of such confidential information may be made: (a) to
Lender’s Subsidiaries or Affiliates in connection with their present or
prospective business relations with the Borrower (provided, however, Lender
shall use commercially reasonable efforts to obtain such Subsidiaries’ or
Affiliates’ agreement to the terms of this provision prior to such disclosure);
(b) to prospective transferees or purchasers of any interest in the Credit
Extensions (provided, however, Lender shall use commercially reasonable efforts
to obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision prior to such disclosure); (c) as required by law, regulation,
subpoena, or other order; (d) to Lender’s regulators or as otherwise required in
connection with Lender’s examination or audit; (e) as Lender considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Lender so long as such service providers have
executed a confidentiality agreement with Lender with terms no less restrictive
than those contained herein. Confidential information (A) means information
about the disclosing party’s financial condition and projections; business,
marketing or strategic plans; customer lists or other customer information;
price lists; databases; trade secrets; inventions; targets (genes or proteins);
research and development information, know-how, inventions, technical data,
knock-out and knock-in mouse strains, gene expression profiles, behavioral and
physiological assays, phenotypes, cell lines, cellular, biochemical and chemical
assays, chemical structures, chemical structure-activity relationships,
formulae, treatment methods, clinical trial design criteria, protocols, case
report forms, investigators’ brochures, drawings, models, samples, processes,
chemistry, manufacturing and controls information, regulatory information, and
any type of product development, product prototypes and designs; techniques,
formulae, algorithms and other non-public process information; and software
(including source code, object code and machine code) relating to the foregoing;
and (B) does not include information that either: (i) is in the public domain or
in Lender’s possession when disclosed to Lender, or becomes part of the public
domain after disclosure to Lender through no fault of Lender; or (ii) is
disclosed to Lender by a third party, if Lender does not know that the third
party is prohibited from disclosing the information.

Lender may use confidential business and financial information solely for the
following lawful purposes that are consistent with the foregoing and the
purposes of this Agreement: for the development of internal client databases,
reporting purposes, and internal market analysis, so long as Lender does not
disclose Borrower’s identity or the identity of any person associated with
Borrower or Borrower’s Confidential Information to any third parties unless
otherwise expressly permitted by this Agreement; provided that, without limiting
the foregoing, Lender may use Borrower’s name in advertisements (including
“tombstones”) relating to this Agreement. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Lender arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

 

- 17 -



--------------------------------------------------------------------------------

12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.15 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

13 DEFINITIONS

13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meaning:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Assigned Interests” has the meaning ascribed in the Platform Development
Agreement.

“Bluecrest” means BlueCrest Venture Finance Master Fund Limited.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under

 

- 18 -



--------------------------------------------------------------------------------

each of the Loan Documents to which it is a party, (b) that attached as Exhibit
A to such certificate is a true, correct, and complete copy of the resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Loan Documents to which it is a party,
(c) the name(s) of the Person(s) authorized to execute the Loan Documents on
behalf of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that Lender may conclusively rely on such certificate unless
and until such Person shall have delivered to Lender a further certificate
canceling or amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Lender is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Lender’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing forty-nine percent (49%) or
more of the combined voting power of Borrower’s then outstanding securities; or
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a majority of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office.

“Closing Date” is defined in the preamble of this Agreement.

“Closing Date Advance” is defined in Section 2.1.1(a)(i).

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes on the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate

 

- 19 -



--------------------------------------------------------------------------------

cap or collar agreement, or other agreement or arrangement designated to protect
a Person against fluctuation in interest rates, currency exchange rates or
commodity prices; but “Contingent Obligation” does not include endorsements in
the ordinary course of business. The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Lender pursuant to which Lender
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Growth Capital Advance, or any other extension of
credit by Lender for Borrower’s benefit.

“Default Rate” is defined in Section 2.2(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account designated in the
Perfection Certificate delivered to Lender as of the Closing Date or as
otherwise updated by Borrower from time to time by written notice to Lender.

“Disbursement Letter” is that certain form attached hereto as Exhibit D.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized in any jurisdiction within
the United States.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Final Payment” means a fee (in addition to and not a substitution for any other
payment due hereunder) (i) on account of the Closing Date Advance, in the amount
of Five Hundred Thousand Dollars ($500,000); and (ii) on account of the Tranche
2 Advance, in the additional amount of five percent (5.00%) of the Tranche 2
Advance, decreasing by two tenths of one percent (0.20%) for each month after
the Closing Date before the Tranche 2 Advance is made; so that, for example, if
the Tranche 2 Advance is made on or about April 30, 2011, the Final Payment on
account of the Tranche 2 Advance would be three and eight tenths of one percent
(3.80%) of the Tranche 2 Advance, or Three Hundred Eighty Thousand Dollars
($380,000).

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is the date on which any Growth Capital Advance is made to or on
account of Borrower.

 

- 20 -



--------------------------------------------------------------------------------

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Growth Capital Advance” and “Growth Capital Advances” is defined in
Section 2.1.1(a).

“Growth Capital Amortization Date” means November 1, 2011.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property (excluding any royalty, milestone or other payments resulting from the
acquisition, licensing or other similar arrangement related to inbound
intellectual property, or grants, provided that any agreements related to any of
the foregoing are on commercially reasonable terms, negotiated at arm’s-length,
entered into in the ordinary course of Borrower’s business and do not include
the granting by Borrower of any Liens in any of Borrower’s assets) or services,
such as reimbursement and other obligations for surety bonds and letters of
credit, (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) capital lease obligations, and (d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

(a) its Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals,
clinical and non-clinical data, methods, processes, drawings, specifications or
information and all memoranda, notes and records with respect to any research
and development, any and all rights to computer software (including source code
and object code);

(c) any and all source code;

(d) any and all design rights which may be available to Borrower;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above;

 

- 21 -



--------------------------------------------------------------------------------

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

(g) all license rights with respect to any of the foregoing.

“Interest Only Period” means the period of time commencing on the Funding Date
through the day before the Growth Capital Amortization Date.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” is Greg A. Demopulos, M.D., Borrower’s Chief Executive Officer.

“Lender” is defined in the preamble hereof.

“Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

“LIBOR Rate” means, an interest rate per annum (rounded upward, if necessary, to
the nearest 1/10,000th of one percent (0.0001%)) equal to LIBOR on the
applicable Funding Date.

“LIBOR Margin” is 8.25%.

“LIBOR” means the rate of interest per annum determined by Lender to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Lender in the London interbank market (rounded upward, if necessary, to the
nearest 1/10,000th of one percent (0.0001%)) in which Lender customarily
participates at 11:00 a.m. (local time in such interbank market) for a 3-month
period and published in The Wall Street Journal two (2) Business Days prior to
the making of a Growth Capital Advance and in an amount approximately equal to
the amount of such Growth Capital Advance.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Promissory Notes, the Disbursement Letter, any other note, or notes or
guaranties executed by Borrower or any Subsidiary, and any other present or
future agreement between Borrower and/or any Subsidiary for the benefit of
Lender in connection with this Agreement, all as amended, restated, or otherwise
modified.

“Material Adverse Change” means a material adverse effect upon (i) the business
operations, properties, assets, results of operations or financial condition of
Borrower, taken as a whole with respect to Borrower’s viability, that reasonably
would be expected to result in Borrower’s inability to repay any portion of the
Growth Capital Advances in accordance with the terms hereof, (ii) the validity,
perfection, value or priority of Lender’s security interest in the Collateral,
(iii) the enforceability of any material provision of this Loan Agreement or any
other Loan Document or (iv) the ability of Lender to enforce its rights and
remedies under this Loan Agreement or any other Loan Document.

 

- 22 -



--------------------------------------------------------------------------------

“Maturity Date” is October 21, 2014, or such earlier date as any Growth Capital
Advance or any portion of the Obligations is accelerated, whether by prepayment
or otherwise.

“Non-Operating Subsidiary” means nura, inc., a wholly-owned Subsidiary of
Borrower, so long as such Subsidiary (i) shall not have assets consisting of
more than $25,000 in its deposit accounts and (ii) shall not maintain any
on-going business operations.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lender Expenses and other amounts Borrower owes Lender now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, the Final Payment, the Prepayment Fee, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Lender, and the performance of Borrower’s
duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Closing Date, and, (a) if such
Person is a corporation, its bylaws in current form, (b) if such Person is a
limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Distributions” means:

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed $100,000 in any fiscal year, provided that at the time of
such purchase no Event of Default has occurred and is continuing;

(b) distributions or dividends consisting solely of Borrower’s capital stock;

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;

(e) purchases of capital stock pledged as collateral for loans to employees;

(f) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations; and

(g) purchases of fractional shares of capital stock in connection with stock
splits, dividends or combinations or the exercise or conversion of convertible
securities or options or warrants to acquire securities, not to exceed $25,000
in the aggregate in any fiscal year.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Lender under this Agreement and any other Loan
Document;

 

- 23 -



--------------------------------------------------------------------------------

(b)(i) any Indebtedness that does not exceed $100,000 in principal amount
existing on the Closing Date, and (ii) any Indebtedness in excess of $100,000 in
principal amount existing on the Closing Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) capitalized leases and purchase money Indebtedness not to exceed $1,500,000
in the aggregate outstanding during the term hereof secured by Permitted Liens;
and

(f) refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder;

(g) guaranties of Permitted Indebtedness;

(h) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(i) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect Borrower or its
Subsidiaries against fluctuations in interest rates, currency exchange rates, or
commodity prices;

(j) Indebtedness that otherwise constitutes a Permitted Investment under
paragraph (c) of the definition of Permitted Investment;

(k) earn-out obligations or deferred payments of consideration in connection
with any transaction permitted by Section 7.3;

(l) Indebtedness incurred in connection with the Platform Development Agreement,
provided the same is subject to the Vulcan Subordination Agreement; and

(m) other Indebtedness in an aggregate amount outstanding not to exceed
$100,000.

“Permitted Intellectual Property Licenses” are: (i) non-exclusive licenses of
Intellectual Property granted to third parties in the ordinary course of
business, (ii) licenses of Intellectual Property that could not result in a
legal transfer of title of the licensed property but that may be exclusive or
non-exclusive with respect to territory, field(s) of use, rights to research,
develop, commercialize, manufacture, market and/or distribute, and
(iii) exclusive or non-exclusive licenses, assignments or other conveyance of
rights to Intellectual Property directly related to specific G protein-coupled
receptor(s) and/or compounds interacting with such G protein-coupled
receptor(s).

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the Closing
Date;

(b) Investments permitted by Borrower’s investment policy, as amended from time
to time, provided that such investment policy (and any amendment thereto) has
been approved by Lender;

(c) Investments (i) by Borrower in Subsidiaries (other than Non-Operating
Subsidiary) not to exceed $100,000 in the aggregate in any fiscal year,
(ii) Investments by Borrower in any Domestic Subsidiary that has guarantied the
Obligations hereunder and (iii) by Subsidiaries in other Subsidiaries or in
Borrower (in each case, other than Non-Operating Subsidiary);

 

- 24 -



--------------------------------------------------------------------------------

(d) Investments consisting of Collateral Accounts in the name of Borrower or any
Subsidiary so long as Lender has a first priority, perfected security interest
in such Collateral Accounts;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(f) Investments permitted by Section 7.3;

(g) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed $100,000 in the aggregate in any
fiscal year;

(h) Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable in the ordinary course of business arising from the sale or
lease of goods, provision of services or licensing activities of Borrower;

(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(j) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect a Person against
fluctuations in interest rates, currency exchange rates, or commodity prices;

(k) Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business, in an
amount not to exceed $100,000 in any fiscal year; and

(l) Other Investments in an amount not to exceed $100,000 at any time during the
term hereof.

Notwithstanding the foregoing, Permitted Investments shall not include, and
Borrower and each Subsidiary is prohibited from purchasing, purchasing
participations in, entering into any type of municipal bonds with a long-term
nominal maturity for which the interest rate is reset through a dutch auction
and more commonly referred to as an “auction rate security.”

“Permitted Liens” are:

(a)(i) Liens securing Permitted Indebtedness described under clause (b) of the
definition of “Permitted Indebtedness” or (ii) Liens arising under this
Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder;

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) other than Accounts, Inventory, and Financed
Equipment, or (ii) existing on property (and accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) when acquired other than Accounts, Inventory, and Financed Equipment,
if the Lien is confined to such property (including accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof);

 

- 25 -



--------------------------------------------------------------------------------

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

(e) leases or subleases of real property granted in the ordinary course of
Borrower’s business, and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business, if the leases, subleases, licenses
and sublicenses do not prohibit granting Lender a security interest therein;

(f) Permitted Intellectual Property Licenses;

(g) leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

(h) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit or securities accounts held at such institutions;

(i) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business and which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(j) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(k) Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;

(l) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(m) Liens on insurance proceeds in favor of insurance companies granted solely
to secure financed insurance premiums;

(n) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money; and

(o) Liens securing Borrower’s performance of the Platform Development Agreement
provided the same are subject to the Vulcan Subordination Agreement.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Platform Development Agreement” is that certain Platform Development Funding
Agreement by and between Borrower and Vulcan dated as of October 21, 2010.

“Prepayment Fee” is an additional fee payable to the Lender in the amount equal
to one percent (1.0%) of the principal amount of any portion of the Growth
Capital Advances prepaid.

“Promissory Note” means a Promissory Note in substantially the form attached
hereto as Exhibit C.

 

- 26 -



--------------------------------------------------------------------------------

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Senior Director of Finance of Borrower.

“Restricted License” is any license or other agreement with respect to which
Borrower is the licensee, the failure, breach or termination of which could
reasonably be expected to have a Material Adverse Change.

“SEC” is the Securities Exchange Commission or any successor or replacement
Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Lender and which is reflected in a written
agreement in a manner and form reasonably acceptable to Lender and approved by
Lender in writing, and (b) to the extent the terms of subordination do not
change adversely to Lender, refinancings, refundings, renewals, amendments or
extensions of any of the foregoing.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Tranche 2 Advance” is defined in Section 2.1.1(a)(ii).

“Transfer” is defined in Section 7.1.

“Vulcan” is Vulcan Inc., a Washington corporation.

“Vulcan Subordination Agreement” is that certain Subordination Agreement, dated
as of the Closing Date, by and between Lender and Vulcan, in form and content
reasonably acceptable to Lender, with respect to the Platform Development
Agreement.

[Balance of Page Intentionally Left Blank]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

BORROWER: OMEROS CORPORATION By  

/s/ Gregory A. Demopulos

Name:  

Gregory A. Demopulos, M.D.

Title:  

Chairman and CEO

 

LENDER: OXFORD FINANCE CORPORATION By  

/s/ John G. Henderson

Name:  

John G. Henderson

Title:  

Vice President & General Counsel

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) any Intellectual
Property, provided, however, the Collateral shall include all Accounts, license
fees and royalty fees and other revenues, proceeds, or income arising out of or
relating to any of the Intellectual Property, (ii) any of the outstanding
capital stock or other equity interests of any Subsidiary of Borrower organized
under the laws of any jurisdiction other than the United States, any State
thereof or the District of Columbia in excess of 65% of the voting power of all
classes of such capital stock or other equity interests of such Subsidiary
entitled to vote, (iii) Borrower’s cash collateral account maintained at
Comerica Bank to secure certain lease obligations, provided that the principal
amount of such cash collateral account shall not exceed $250,000, but only for
such times as Borrower is obligated to maintain such cash collateral account in
respect of such lease obligations. Borrower shall make appropriate entries upon
its financial statements and its books and records disclosing Lender’s security
interest in the Collateral, or (iv) equipment that is subject to a Lien securing
the financing of the purchase price of such equipment and made in favor of US
Bancorp Business Equipment Finance Group, provided, that (x) the Indebtedness
secured by such lien shall not exceed Seventy Thousand Dollars ($70,000); and
(y) upon the release of such Lien, such property shall be deemed to be
Collateral hereunder and shall be subject to the security interest granted
herein without any action by Borrower or Lender.

Pursuant to the terms of a certain negative pledge arrangement with Lender,
Borrower has agreed not to encumber any of its Intellectual Property, except for
Permitted Intellectual Property Licenses.



--------------------------------------------------------------------------------

 

EXHIBIT B



--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE

 

TO:    OXFORD FINANCE CORPORATION   Date:      FROM:    OMEROS CORPORATION     
  

The undersigned authorized officer of OMEROS CORPORATION (“Borrower”) hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Lender (the “Agreement”),

(i) Borrower and its Subsidiaries are in complete compliance for the period
ending with all required covenants except as noted below, and

(ii) All representations and warranties of Borrower and its Subsidiaries stated
in the Agreement are true and correct in all material respects as of the date
hereof, provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date. Attached
are the required documents, if any, supporting our certification(s). The Officer
further certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except (i) as explained in an accompanying letter or footnotes and
(ii) with respect to unaudited financial statements, for the absence of
footnotes and subject to normal year-end adjustments.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

    

Reporting Covenant

  

Requirement

  

Complies

1)    Financial statements with Compliance Certificate    Quarterly within
45 days    Yes    No    N/A 2)    Annual (CPA Audited) financial statements with
Compliance Certificate    Within 90 days after Fiscal Year End    Yes    No   
N/A 3)    Annual Financial Budget    Annually as soon as available and in any
event within 90 days of FYE; and when revised and approved by Borrower’s Board
   Yes    No    N/A 4)    SEC Filings    Within 5 days after filing with SEC   
Yes    No    N/A 5)    Account Statements (Bank, investment, etc.)    Monthly
(and/or upon receipt) within 15 days    Yes    No    N/A 6)    Total amount of
Borrower’s cash and cash equivalents   
$________________________________________         

Deposit and Securities Accounts (Please list all accounts; attach separate sheet
if additional space needed)

 

    

Bank

  

Account Number

   New Account?      Acct Control
Agmt in place?   1)            Yes         No         Yes         No    2)      
     Yes         No         Yes         No    3)            Yes         No      
  Yes         No    4)            Yes         No         Yes         No    5)   
        Yes         No         Yes         No   

Other Matters

 

Have there been any changes in Key Person?      Yes         No    Have there
been any transfers/sales/disposals/retirement of Collateral or IP (except as
expressly permitted by the Agreement)?      Yes         No    Have there been
any new or pending claims or causes of action against Borrower required to be
reported under the Agreement?      Yes         No   



--------------------------------------------------------------------------------

 

Exceptions   

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

  

 

 

 

 

 

             LENDER’S USE ONLY SIGNATURE    DATE      

 

Received by: ______________ Verified by: ______________

 

Date: __________________________ Date: ______________

 

Compliance Status        Yes                No

 

TITLE

          



--------------------------------------------------------------------------------

 

EXHIBIT C



--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE

(CLOSING DATE ADVANCE)

 

$10,000,000       Dated: October 21, 2010

FOR VALUE RECEIVED, the undersigned, OMEROS CORPORATION, a Washington
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of OXFORD FINANCE
CORPORATION (“Lender”) the principal amount of Ten Million Dollars ($10,000,000)
or such lesser amount as shall equal the outstanding principal balance of the
Growth Capital Advance made to Borrower by Lender pursuant to the Loan Agreement
(defined below), and to pay all other amounts due with respect to the Growth
Capital Advance on the dates and in the amounts set forth in the Loan Agreement.
Capitalized terms, unless defined in this Secured Promissory Note (this “Note”),
shall have the meaning given such capitalized term in the Loan Agreement.

Interest on the principal amount of this Note from the date of this Note shall
accrue at 8.55% per annum based on a 360-day year of twelve 30-day months or, if
applicable, the Default Rate. Commencing on November 1, 2011, and continuing on
the first day of each successive calendar month thereafter, Borrower shall make
to Lender thirty-six (36) equal payments of principal and accrued interest on
the then outstanding principal amount. Any and all remaining principal and
interest shall be due and payable on the Maturity Date. In addition to the
foregoing payments, on the Maturity Date (or upon earlier repayment, whether as
a result of acceleration or otherwise) the Final Payment and the Prepayment Fee,
as applicable (each as defined in and subject to the terms and conditions of the
Loan Agreement) shall be due and payable by Borrower to Lender.

Principal, interest and all other amounts due with respect to the Growth Capital
Advance, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement. The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

This Note is the Note referred to in, and is entitled to the benefits of, the
Loan and Security Agreement, dated as of October 21, 2010, to which Borrower and
Lender are parties (as amended from time to time, the “Loan Agreement”). The
Loan Agreement, among other things, (a) provides for the making of this secured
Growth Capital Advance to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as provided in the Loan Agreement. This Note
and the obligation of Borrower to repay the unpaid principal amount of the
Growth Capital Advance, interest on the Growth Capital Advance and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note to be executed as
of the Closing Date.

 

OMEROS CORPORATION By:      Name:      Title     

[Signature Page to Secured Promissory Note]

[Closing Date Advance]



--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

  Principal
Amount   Interest Rate   Scheduled
Payment Amount   Notation By



--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE

(TRANCHE 2 ADVANCE)

 

$10,000,000       Dated: ________________________

FOR VALUE RECEIVED, the undersigned, OMEROS CORPORATION, a Washington
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of OXFORD FINANCE
CORPORATION (“Lender”) the principal amount of Ten Million Dollars ($10,000,000)
or such lesser amount as shall equal the outstanding principal balance of the
Growth Capital Advance made to Borrower by Lender pursuant to the Loan Agreement
(defined below), and to pay all other amounts due with respect to the Growth
Capital Advance on the dates and in the amounts set forth in the Loan Agreement.
Capitalized terms, unless defined in this Secured Promissory Note (this “Note”),
shall have the meaning given such capitalized term in the Loan Agreement.

Interest on the principal amount of this Note from the date of this Note shall
accrue at ______% per annum based on a 360-day year of twelve 30-day months or,
if applicable, the Default Rate. Commencing on November 1, 2011, and continuing
on the first day of each successive calendar month thereafter, Borrower shall
make to Lender thirty-six (36) equal payments of principal and accrued interest
on the then outstanding principal amount. Any and all remaining principal and
interest shall be due and payable on the Maturity Date. In addition to the
foregoing payments, on the Maturity Date (or upon earlier repayment, whether as
a result of acceleration or otherwise) the Final Payment and the Prepayment Fee,
as applicable (each as defined in and subject to the terms and conditions of the
Loan Agreement) shall be due and payable by Borrower to Lender.

Principal, interest and all other amounts due with respect to the Growth Capital
Advance, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement. The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

This Note is the Note referred to in, and is entitled to the benefits of, the
Loan and Security Agreement, dated as of October 21, 2010, to which Borrower and
Lender are parties (as amended from time to time, the “Loan Agreement”). The
Loan Agreement, among other things, (a) provides for the making of this secured
Growth Capital Advance to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as provided in the Loan Agreement. This Note
and the obligation of Borrower to repay the unpaid principal amount of the
Growth Capital Advance, interest on the Growth Capital Advance and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note to be executed as
of the Closing Date.

 

OMEROS CORPORATION By:      Name:      Title     

[Signature Page to Secured Promissory Note]

[Tranche 2 Advance]



--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

  Principal
Amount   Interest Rate   Scheduled
Payment Amount   Notation By



--------------------------------------------------------------------------------

 

EXHIBIT D



--------------------------------------------------------------------------------

 

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting President of OMEROS
CORPORATION, a Washington corporation (“Borrower”), does hereby certify to
OXFORD FINANCE CORPORATION (“Lender”), in connection with that certain Loan and
Security Agreement dated as of October 21, 2010 by and between Borrower and
Lender (the “Loan Agreement”; with other capitalized terms used below having the
meanings ascribed thereto in the Loan Agreement) that:

 

1.    The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true, correct and complete in
all material respects on the date hereof; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, correct and complete in
all material respects as of such date.        2.    No event or condition has
occurred that would constitute an Event of Default under the Loan Agreement or
any other Loan Document.     3.    Borrower is in compliance with the covenants
and requirements contained in Sections 4, 6 and 7 of the Loan Agreement.    4.
   All conditions referred to in Section 3 of the Loan Agreement to the making
of the Credit Extension to be made on or about the date hereof have been
satisfied.     5.    No Material Adverse Change has occurred.    6.    The
proceeds of the Growth Capital Advances shall be disbursed as follows:      
Disbursement from Lender:       1. Closing Date Advance:    $ 10,000,000.00   
   Plus       Borrower’s Deposit      50,000.00       Less:       Amount due
BlueCrest    $         Legal Fees and costs*:    $         Facility Fee*:      
Net proceeds due from Lender to Borrower:    $                     2. Tranche 2
Advance:    $ 10,000,000.00       Less:       Legal Fees and costs:    $ [TBD]
      Facility Fee:    $ 50,000.00                   Net proceeds due from
Lender to Borrower:    $                 

*Legal Fees and costs and Facility Fee are each through the Closing Date.
Post-closing legal fees and costs and the portion of the Facility Fee payable
after the Closing Date to be invoiced and paid post-closing.



--------------------------------------------------------------------------------

 

7.    The aggregate net proceeds, after wiring to BlueCrest in accordance with
the BlueCrest payoff letter, shall be wired to the Borrower as follows:

 

Account Name:    Omeros Corporation    Bank Name:       Bank Address:      
Account Number:       ABA Number:      

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

 

Dated as of the date first set forth above.

 

BORROWER:

 

OMEROS CORPORATION

By      Name:      Title:     

LENDER:

 

OXFORD FINANCE CORPORATION

By      Name:      Title:     

[Signature Page to Disbursement Letter]



--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

[form to be provided to, reviewed and approved by Lender]